—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered August 6, 1992, which convicted defendant, upon his plea of guilty, of robbery in the second degree, and sentenced him to an indeterminate term of 1 Vi to A¥i years, unanimously affirmed.
The court properly sentenced defendant to an enhanced *130term after defendant had failed to satisfy the conditions which were clearly communicated to him at the plea proceeding: namely, that he cooperate with the Department of Probation, and that he not be rearrested in the interim. Defendant’s failure to show up for scheduled interviews with the Department of Probation was a violation of one condition, and thus sufficient by itself for the court to impose an enhanced sentence (People v Simmons, 193 AD2d 567, lv denied 82 NY2d 726).
Moreover, defendant violated another plea condition by being arrested for grand larceny in the second degree and was not entitled to any further inquiry by the court into the basis of the post-plea charge where defendant had an opportunity but did not challenge its validity or otherwise deny his involvement in the new crime (People v Outley, 80 NY2d 702). Concur—Sullivan, J. P., Wallach, Ross, Rubin and Tom, JJ.